Citation Nr: 1040314	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
bipolar disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from May 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The RO in Hartford, Connecticut, now has 
jurisdiction over the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for further evidentiary development is required in this case, for 
reasons explained below.  

A grant of service connection for PTSD previously required 
medical evidence establishing a diagnosis of the condition, and 
credible supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 
10 Vet. App 128 (1997).  However, 38 C.F.R. 3.304(f) has recently 
been amended by the Secretary of Veterans Affairs, by the 
addition of the following: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

In the present case, the Veteran contends that he currently 
suffers from PTSD as a result of stressful events that occurred 
during his service in the Republic of Vietnam.  Specifically, the 
Veteran asserts, in pertinent part, that he witnessed a transport 
helicopter crash and kill eleven crewmen and was subject to night 
raids by Viet Cong resulting in friendly fire and death during 
his period of Vietnam service.  See VA mental health intake note 
dated January 6, 2006.  The Veteran maintains that these events 
caused his currently diagnosed PTSD.

Review of the Veteran's separation document, DD Form 214, reveals 
that he served in the Republic of Vietnam from September 1968 to 
September 1969.  He is also in receipt of the National Defense 
Service Medal (NDSM), the Vietnam Service Medal with bronze 
service star (VSM/BSS) and the Republic of Vietnam Campaign Medal 
with 1960 device (RVNCM/dev 60).  The service personnel records 
also show that the Veteran served as a cannoneer and assistant 
gunner during his Vietnam service and was assigned to the Battery 
B, 6th Battalion, 29th Artillery, 4th Infantry Division.  

In addition, the Veteran's treatment records dated in 2006 show 
that he has been diagnosed with chronic PTSD, as well as bipolar 
disorder on Axis I.  See, e.g., VA mental health psychiatric 
evaluation narrative dated January 18, 2006.   

The U.S. Court of Appeals for Veterans Claims (Court) has held 
during the course of this appeal that a claim for service 
connection for a specific mental disorder encompasses any other 
psychiatric disabilities the claimant may have.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (scope of mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and other information of record). 

Thus, in light of the foregoing, VA must more broadly consider 
whether service connection for a psychiatric disorder, to include 
PTSD, is warranted.  While the evidence currently of record 
indicates that the Veteran has been diagnosed with a psychiatric 
disorder, i.e., PTSD and bipolar disorder, he has not been 
afforded with a mental disorders examination or a medical nexus 
opinion with respect to his claim.  Furthermore, the Board notes 
that the Veteran has alleged stressor events related to his 
service in a region of hostile military activity, i.e. the 
Republic of Vietnam.    

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an updated VCAA notice, to 
inform him of the evidence necessary to 
substantiate his claim for service connection 
for any current psychiatric disorders, including 
PTSD, and what evidence he is to provide and 
what evidence VA will attempt to obtain on his 
behalf.  This notice should reflect recent 
changes to the evidence required to support a 
claim for service connection for PTSD, pursuant 
to 38 C.F.R. § 3.304(f)(3), as added in 75 Fed. 
Reg. 39,843-852 (July 13, 2010).  All records 
and responses received should be associated with 
the claims file, and any indicated development 
should be undertaken.

2.  After the action outlined above has been 
accomplished, a VA psychiatric examination  
should be afforded the Veteran, to address 
whether any current psychiatric disorder is 
causally related to service.  All necessary 
tests should be conducted.  The claims folder 
must be made available to the examiner for 
review in conjunction with the examination.  
In addressing the questions below, the 
examiner's opinion should be informed by a 
review of the Veteran's psychiatric history 
and findings as documented upon any prior 
psychiatric examination or treatment.  To the 
extent feasible, other evidence, to include 
lay statements, may be used to support a 
diagnosis or an assessment of etiology as 
related to service.

a.  The examiner should review the claims 
file, and identify all current psychiatric 
disorders (i.e., any psychiatric disorder 
from which the Veteran has suffered since 
filing his claim in November 2005).  The 
examiner should provide an evaluation of the 
nature and severity of these psychiatric 
disorders, and their effect on functioning, 
including employment.  

b.  For each psychiatric disorder as to which 
the examiner enters a diagnosis, he/she 
should answer the following:  Is it at least 
as likely as not (i.e., to at least a 50-50 
degree of probability) that the disorder 
developed in service, or pre-existed service 
and was aggravated (permanently increased in 
severity) during service, or is otherwise 
causally related to service, to include any 
event or incident therein; or, alternatively, 
is any such relationship to service unlikely 
(i.e., less than a 50-50 probability)?  The 
examiner should provide a complete 
explanation for his/her opinions.

c.  Specifically regarding the Veteran's 
claimed PTSD, the examiner is hereby advised 
that independent verification of claimed in-
service stressors is not in all instances 
required to support a diagnosis of PTSD for 
purposes of supporting the Veteran's PTSD 
service connection claim.  Rather, the 
Veteran's own statements may support the 
alleged stressor if the stressor claimed by 
those statements is consistent with the 
places, types, and circumstances of the 
veteran's service (such as consistent with 
this Veteran's wartime service in Vietnam 
during a period of active conflict), and if 
the alleged stressor consisted of the Veteran 
experiencing, witnessing, or being confronted 
with an event or circumstance that involved 
the actual or threatened death or serious 
injury, or a threat  to the physical 
integrity of the Veteran or others, such as 
from an explosive device, incoming artillery, 
rocket fire, mortar fire, grenade, small arms 
fire including sniper fire, attack upon a 
friendly military aircraft, or other combat 
incident, and the Veteran's response to the 
event or circumstances involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.

The examiner must thus provide findings 
regarding the Veteran's alleged stressors, 
and whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that they meet these criteria, 
from a psychological perspective, in order 
for the uncorroborated stressor(s) to serve 
to support the PTSD claim.  The examiner must 
then address whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that the Veteran has PTSD due to 
one or more in-service stressors meeting 
these criteria, or otherwise due to a 
corroborated in-service stressor.   

d.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  Note: The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

f.  A rationale should be provided for all 
opinions given, and the factors upon which 
each medical opinion is based must be set 
forth in the report.  If the examiner cannot 
answer any question posed without resorting 
to unsupported speculation, the examiner 
should so state, and explain why that is so.

3.  After any additional notification and/or 
development deemed necessary is undertaken, 
the claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

